UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12109 DELTA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-3336165 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1000 Woodbury Road, Suite 200, Woodbury, New York 11797 (Address of principal executive offices) (516) 364 - 8500 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [ x ]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ x ] As of August 6, 2007, 23,604,761 shares of the registrant’s common stock, par value $0.01 per share, were outstanding. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months EndedJune 30, 2007 (unaudited) 3 Consolidated Statements of Cash Flows for the Six Months EndedJune 30, 2007 and 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 61 PART II - OTHER INFORMATION Item 1. Legal Proceedings 61 Item 1A. Risk Factors 63 Item 4. Submission of Matters to a Vote of Security Holders 71 Item 6. Exhibits 71 Signatures 72 PART I – FINANCIAL INFORMATION Item 1 – Financial Statements. DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except for share data) At June 30, 2007 At December 31,2006 (Unaudited) Assets: Cash and cash equivalents $ 6,477 $ 5,741 Mortgage loans held for investment, net of discounts and deferredorigination fees 7,741,762 6,413,687 Less:Allowance for loan losses (66,864 ) (55,310 ) Mortgage loans held for investment, net 7,674,898 6,358,377 Trustee receivable 63,533 73,361 Accrued interest receivable 51,846 41,684 Excess cashflow certificates 1,209 Equipment, net 7,319 8,287 Accounts receivable 16,717 4,872 Prepaid and other assets 68,523 49,836 Deferred tax asset 36,108 45,760 Total assets $ 7,925,421 $ 6,589,127 Liabilities and Stockholders’ Equity Liabilities: Bank payable $ 1,521 $ 1,557 Warehouse financing 754,664 335,865 Financing on mortgage loans held for investment, net 6,903,729 6,017,947 Other borrowings 5,529 5,970 Accrued interest payable 31,291 25,052 Accounts payable and other liabilities 74,638 53,160 Total liabilities 7,771,372 6,439,551 Stockholders’ Equity: Common stock, $.01 par value. Authorized 49,000,000 shares; 23,717,161 and 23,607,611 shares issued and 23,600,361 and 23,490,811 shares outstanding at June 30, 2007 and December 31, 2006, respectively 235 234 Additional paid-in capital 142,884 141,984 Retained earnings 13,511 10,180 Accumulated other comprehensive loss (1,263 ) (1,504 ) Treasury stock, at cost (116,800 shares) (1,318 ) (1,318 ) Total stockholders’ equity 154,049 149,576 Total liabilities and stockholders’ equity $ 7,925,421 $ 6,589,127 The accompanying notes are an integral part of these consolidated financial statements. 1 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Interest income $ 148,655 $ 112,736 $ 289,615 $ 214,709 Interest expense 109,638 76,294 210,160 143,560 Net interest income 39,017 36,442 79,455 71,149 Provision for loan losses 13,276 6,998 23,921 13,402 Net interest income after provision for loan losses 25,741 29,444 55,534 57,747 Non-interest income: Net gain on sale of mortgage loans 8,027 7,038 15,867 14,099 Other income 261 4,256 2,084 7,632 Total non-interestincome 8,288 11,294 17,951 21,731 Non-interest expense: Payroll and related costs 17,565 16,563 34,782 33,593 General and administrative 15,244 12,421 28,916 23,583 (Gain) loss on derivative instruments (83 ) (148 ) 13 (423 ) Total non-interest expense 32,726 28,836 63,711 56,753 Income before income tax expense 1,303 11,902 9,774 22,725 Provision for income tax expense 526 4,661 4,110 8,898 Net income $ 777 $ 7,241 $ 5,664 $ 13,827 Comprehensive Income: Other comprehensive income 2,623 1,009 241 5,079 Comprehensive income $ 3,400 $ 8,250 $ 5,905 $ 18,906 Per Share Data: Basic - weighted average number of sharesoutstanding 23,335,936 22,903,098 23,313,648 21,706,899 Diluted - weighted average number of sharesoutstanding 24,178,759 23,696,358 24,127,377 22,535,209 Net income applicable to common shares $ 777 $ 7,241 $ 5,664 $ 13,827 Basic earnings per share – net income $ 0.03 $ 0.32 $ 0.24 $ 0.64 Diluted earnings per share – net income $ 0.03 $ 0.31 $ 0.23 $ 0.61 The accompanying notes are an integral part of these consolidated financial statements. 2 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) For the Six Months Ended June 30, 2007 (Dollars in thousands) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Balance at December 31, 2006 $ 234 $ 141,984 $ 10,180 $ (1,504 ) $ (1,318 ) $ 149,576 Stock options exercised 1 115 116 Excess tax benefit related to share-based compensation 102 102 Share-based compensationexpense 683 683 Cash dividend paid (1,166 ) (1,166 ) Dividend declared and payable (1,167 ) (1,167 ) Change in net unrealized lossesfrom derivatives, net of tax 241 241 Net income 5,664 5,664 Balance at June 30, 2007 $ 235 $ 142,884 $ 13,511 $ (1,263 ) $ (1,318 ) $ 154,049 The accompanying notes are an integral part of these consolidated financial statements. 3 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 5,664 $ 13,827 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 23,921 13,402 Provision for recourse loans, premium recapture and secondary marketing losses 1,059 712 Depreciation and amortization 1,879 1,626 Deferred tax expense 9,489 4,803 Deferred origination income (7,191 ) (7,325 ) Gain on change in fair value of excess cashflow certificates (1,560 ) (7,449 ) Gain on sale of mortgage loans (12,588 ) (11,095 ) Gain on sale of mortgage servicing rights (491 ) (94 ) Amortization of deferred debt issuance costs and premiums (500 ) (5,406 ) Cash flows received from excess cashflow certificates, net of accretion 1,719 10,695 Proceeds from sale of excess cashflow certificates 1,050 1,500 Proceeds from sale of mortgage servicing rights, net 16,285 12,657 Stock-based compensation expense 683 416 Changes in operating assets and liabilities: (Increase) in accounts receivable (11,845 ) (3,251 ) Decrease (increase) in trustee receivable 9,828 (4,938 ) Increase in accrued interest receivable (10,163 ) (6,276 ) Increase in prepaid and other assets (20,387 ) (7,143 ) Increase in accrued interest payable 6,239 6,168 Increase in accounts payable and other liabilities 20,416 4,724 Net cash provided by operating activities 33,507 17,553 Cash flows from investing activities: Origination of mortgage loans held for investment (2,593,609 ) (1,915,336 ) Repayment of mortgage loans held for investment 867,349 685,449 Proceeds from sale of mortgage loans 395,049 329,813 Purchase of equipment (910 ) (2,230 ) Net cash used in investing activities (1,332,121 ) (902,304 ) Cash flows from financing activities: Proceeds from warehouse financing 2,623,055 1,877,215 Repayment of warehouse financing (2,204,256 ) (2,010,848 ) Proceeds from financing on mortgage loans held for investment, net 1,782,158 1,717,173 Repayment of financing on mortgage loans held for investment (899,018 ) (717,941 ) (Repayment of) proceeds from other borrowings, net (441 ) 759 (Decrease) increase in bank payable (36 ) 52 Cash dividends paid on common stock (2,330 ) (2,068 ) Excess tax benefit related to stock-based compensation 102 768 Proceeds from issuance of common stock in secondary offering, net 19,370 Proceeds from exercise of stock options 116 247 Net cash provided by financing activities 1,299,350 884,727 Net increase (decrease) in cash and cash equivalents 736 (24 ) Cash and cash equivalents at beginning of period 5,741 4,673 Cash and cash equivalents at end of period $ 6,477 $ 4,649 4 Six Months Ended June 30, 2007 2006 Supplemental Information: Cash paid during the period for: Interest $ 200,171 $ 137,103 Income taxes $ 2,593 $ 9,941 Non-cash transactions: Transfer of mortgage loans held for investment to REO, net $ 33,768 $ 10,787 Dividends payable $ 1,167 $ 1,160 The accompanying notes are an integral part of these consolidated financial statements. 5 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of Delta Financial Corporation and its subsidiaries (collectively, the “Company,” “we” or “us”).The consolidated financial statements reflect all normal recurring adjustments that, in the opinion of management, are necessary to present a fair statement of the financial position and results of operations for the periods presented.Certain reclassifications have been made to prior-period financial statements to conform to the 2007 presentation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles (“GAAP”) have been condensed or omitted in accordance with the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”).The preparation of consolidated financial statements in conformity with GAAP requires our management to make estimates and assumptions that affect the reported amounts of assets, liabilities and stockholders’ equity and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting periods.Actual results could differ from those estimates and assumptions. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006.The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results that should be expected for the entire year. The accompanying unaudited consolidated financial statements have been prepared in conformity with the instructions to Quarterly Report on Form 10-Q and Article 10, Rule 10-01 of Regulation S-X for interim financial statements.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. (2)Basis of Consolidation The accompanying consolidated financial statements are prepared on the accrual basis of accounting and include our accounts and those of our subsidiaries.All inter-company accounts and transactions have been eliminated in consolidation. (3)Summary of Significant Accounting Policies (a) Cash and Cash Equivalents For cash flow reporting purposes, cash and cash equivalents include: cash in checking accounts, cash in interest bearing deposit accounts, amounts due from banks, restricted cash and money market investments.Included in cash and cash equivalents were $5.6 million and $5.1 million of interest-bearing deposits with select financial institutions at June 30, 2007 and December 31, 2006, respectively. Additionally, cash and cash equivalents as of June 30, 2007 and December 31, 2006 included restricted cash held for various reserve accounts totaling $507,000 and $604,000, respectively. (b) Mortgage Loans Held for Investment, Net Mortgage loans held for investment, net represents fixed-rate and adjustable-rate mortgage loans that have a contractual maturity of up to 30 years that are securitized through transactions structured and accounted for as secured financings (mortgage loans held for investment – securitized) or held pending securitization (mortgage loans held for investment – pre-securitization).Mortgage loans held for investment are primarily secured by residential properties and stated at amortized cost, including the outstanding principal balance, net of the allowance for loan losses, net of discounts and net of deferred origination fees or costs. 6 Discounts related to mortgage loans held for investment are recorded from the creation of mortgage servicing assets.The allocated cost basis of mortgage servicing rights (“MSRs”) is recorded as an asset with an offsetting reduction (i.e., discount) in the cost basis of the mortgage loans.Under Statement of Financial Accounting Standards (“SFAS”) No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities - a replacement of FASB Statement No. 125,” the discount is measured using the relative fair values of the mortgage loans and MSRs to allocate the carrying value between the two assets.The MSRs are generally sold to a third-party servicer.The resulting discount is accreted to interest income on a level-yield basis over the estimated life of the related loans, on a per securitization basis, using the interest method calculation. Additionally, in accordance with SFAS No. 91, “Accounting for Nonrefundable Fees and Costs Associated with Originating or Acquiring Loans and Initial Direct Costs of Leases - an amendment of FASB Statements No. 13, 60, and 65 and a rescission of FASB Statement No. 17,” the net deferred origination fees or costs associated with our mortgage loans held for investment are amortized to income on a level-yield basis over the estimated life of the related loans, on a homogeneous pool basis, using the interest method calculation. The amount of deferred nonrefundable fees is determined based on the amount of such fees collected at the time of loan closing.We determine the amount of direct loan origination costs to be deferred based on the amount of time spent and actual costs incurred, including the cost of loan origination personnel in the performance of specific activities, directly related to the origination of funded mortgage loans for that period.These activities include evaluating the prospective borrowers’ financial condition, evaluating and recording collateral and security arrangements, negotiating loan terms, processing loan documents and closing the loan.Management believes these estimates reflect an accurate cost structure related to successful loan origination efforts.Management periodically reviews its time and cost estimates to determine if updates and refinements to the deferral amounts are necessary. The secured financing related to the mortgage loans held for investment - securitized is included in our consolidated balance sheets as financing on mortgage loans held for investment, net.Once the mortgage loans are securitized, we earn the net pass-through rate of interest and pay interest on our financing on mortgage loans held for investment, net. We typically hold our mortgage loans held for investment – pre-securitization for no more than 120 days, and for 60 days on average, before they are securitized, and from time-to-time sold on a whole-loan basis, in the secondary market.During the period in which the loans were held pending securitization or whole-loan sale, we earn the coupon rate of interest paid by the borrower and pay interest to the lenders that provide our warehouse financing, to the extent that we utilized such financing.We also pay a sub-servicing fee to a third-party during the period the loans are held pending securitization or whole-loan sale.Any gains or losses on sales of mortgage loans are recognized based upon the difference between the selling price and the carrying value of the related mortgage loans sold. (c) Allowance and Provision for Loan Losses In connection with our mortgage loans held for investment, excluding those loans which meet the criteria for specific review under SFAS No. 114, “Accounting by Creditors for Impairment of a Loan - an amendment of FASB Statements No. 5 and 15,”we established an allowance for loan losses based on our estimate of losses to be confirmed over the 18 to 24 month period following the analysis date of June 30, 2007.Provisions for loan losses are made for loans to the extent that we bear probable losses on these loans.Provision amounts are charged as a current period expense to operations.We charge-off uncollectible loans at the time we deem they are not probable of being collected.In order to estimate an appropriate allowance for loan losses on mortgage loans held for investment (both securitized and pre-securitized), we estimate losses using a detailed analysis of historical loan performance by product type, origination year and securitization issuance, which is updated each quarter.We stratify the mortgage loans held for investment into separately identified loan pools based upon seasoning criteria.In accordance with SFAS No. 5, “Accounting for Contingencies,” we believe that pooling of mortgages with similar characteristics is an appropriate methodology by which to calculate or estimate the allowance for loan losses.The results of that analysis are then applied to the current long-term mortgage portfolio, and an allowance for loan losses estimate is created to take into account both known and inherent losses in the loan portfolio.Losses incurred are written-off against the allowance for loan losses. 7 In analyzing the adequacy of this allowance, there are qualitative factors and estimates that must be taken into consideration when evaluating and measuring potential expected losses on mortgage loans.These items include, but are not limited to, current performance of the loans, economic indicators that may affect the borrowers’ ability to pay, changes in the market value of the collateral, political factors and the general economic environment.As these factors and estimates are influenced by factors outside of our control, there is inherent uncertainty in our estimates.Accordingly, it is reasonably possible that they could change.In particular, if conditions were such that we were required to increase the provision for loan losses, our income for that period would decrease.Management considers the current allowance for loan losses to be adequate. In accordance with SFAS No. 114, as amended by SFAS No. 118, “Accounting by Creditors for Impairment of a Loan/Income Recognition and Disclosures,” a loan is impaired when, based on current information and events, it is probable that a creditor will be unable to collect all amounts due according to the contractual terms of the mortgage loan agreement.Based upon the analysis performed, we identified certain mortgage loans in which the borrowers’ ability to repay the loans in accordance with their contractual terms was impaired.At June 30, 2007, we have a specific reserve of $606,000 on impaired loans.As additional information is obtained and processed over the coming months and quarters, we will continue to assess the need for any adjustments to our estimates and the specific reserves related to the impaired mortgage loans. (d) Trustee Receivable Trustee receivable principally represents any un-remitted principal and interest payments collected by the securitization trust’s third-party loan servicer subsequent to the monthly remittance cut-off date on our mortgage loans held for investment – securitized portfolio.Each month, the third-party loan servicer, on behalf of each securitization trustee, remits all of the scheduled loan payments and unscheduled principal payoffs and curtailments generally received through a mid-month cut-off date.We record unscheduled principal and interest payments and prepaid principal loan payments received after the cut-off date for the current month as a trustee receivable on the consolidated balance sheets.The trustee or third-party loan servicer retains these unscheduled principal and interest payments until the following month’s scheduled remittance date, at which time they primarily will be used to pay down financing on mortgage loans held for investment, net. (e) Excess Cashflow Certificates Prior to 2004, we structured our securitization transactions to be accounted for as sales.In these transactions, the excess cashflow certificates represented one or more of the following assets: (1) residual interest (“BIO”) certificates; (2) P certificates (prepayment penalty fees); (3) payments from our interest rate cap providers; and (4) net interest margin (“NIM”) owner trust certificates.Our excess cashflow certificates were classified as “trading securities” in accordance with SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities.”The amount initially recorded for the excess cashflow certificates at the date of a securitization structured as a sale reflected their then allocated estimated fair value.The amount recorded for the excess cashflow certificates was reduced for cash distributions received, and adjusted for income accretion and subsequent changes in the fair value.Any changes in fair value were recorded as a component of “other income” in our consolidated statements of operations. During the three months ended March 31, 2007, we sold all of our remaining excess cashflow certificates, and consequently, no longer record any interest income or other income related to changes in fair value of the excess cashflow certificates.For the three months ended June 30, 2006, we recorded $4.2 million of other income due to an increase in the fair value of excess cashflow certificates.For the six months ended June 30, 2007 and 2006, we recorded $1.6 million and $7.4 million, respectively, of other income due to an increase in the fair value of excess cashflow certificates. 8 (f) Equipment, Net Equipment, including leasehold improvements, is stated at cost, less accumulated depreciation and amortization.Depreciation of equipment is computed using the straight-line method over the estimated useful lives of three to seven years.Leasehold improvements are amortized over the lesser of the terms of the lease or the estimated useful lives of the improvements.Ordinary maintenance and repairs are charged to expense as incurred. Depreciation and amortization are included in “non-interest expense - general and administrative” in our consolidated statements of operations, and amounted to approximately $934,000 and $835,000 for the three months ended June 30, 2007 and 2006, respectively, and $1.9 million and $1.6 million for the six months ended June 30, 2007 and 2006, respectively.Accumulated depreciation and amortization totaled $17.6 million and $16.0 million at June 30, 2007 and December 31, 2006, respectively. (g) Real Estate Owned Real estate owned (“REO”) represents properties acquired through, or in lieu of, foreclosure.REO properties are recorded at the lower of cost or fair value less estimated selling costs.The fair value of an REO property is determined based upon values (i.e., appraisal or broker price opinion) obtained by the third-party servicer.REO properties are evaluated periodically for recoverability and any subsequent declines in value are reserved for through a provision.Any costs incurred to maintain the REO properties are expensed as incurred.Gains or losses on the sale of REO properties are recognized upon disposition. In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” we classify our REO as “held for sale” at the date of foreclosure.The REO properties held are actively marketed for sale by our third-party servicer at a price that is deemed reasonable in relation to the properties’ current fair values.We generally expect the REO properties to be disposed of within six months to one year after being acquired. Included in “prepaid and other assets” on our consolidated balance sheets are $46.2 million and $29.6 million of REO properties as of June 30, 2007 and December 31, 2006, respectively.Included in “general and administrative expenses” on our statements of operations are provisions for the decrease in the fair value of the REO properties of $2.4 million and $415,000 recognized during the three months ended June 30, 2007 and 2006, respectively.During the six months ended June 30, 2007 and 2006, we recorded a provision for the decrease in fair value of REO properties of $4.6 million and $546,000, respectively.During the six months ended June 30, 2007 and the year ended December 31, 2006, we sold $12.0 million and $8.8 million, respectively, of REO properties. (h) Warehouse Financing Warehouse financing represents the outstanding balance of our borrowings collateralized by mortgage loans held prior to securitization.Generally, warehouse financing facilities are used as interim, short-term financing and bear interest at a fixed margin over the one-month London Inter-Bank Offered Rate (“LIBOR”).The outstanding balance of our warehouse financings will fluctuate based on our lending volume, cash flows from operations, whole-loan sales activity, other financing activities and equity transactions.Any commitment fees paid to obtain the warehouse financing are capitalized and recognized as a component of “non-interest expense – general and administrative” over the term of the warehouse agreement, normally a 12-month period. (i) Financing on Mortgage Loans Held for Investment, Net Financing on mortgage loans held for investment, net represents the securitization debt (asset-backed certificates or notes, referred to as “asset-backed securities”) used to finance loans held for investment - securitized, and the notes issued in connection with the issuance of interest-only certificates and NIM securities, along with any discounts on the financing.The balance of this account will generally increase in proportion to the increase in mortgage loans held for investment - securitized. Asset-backed securities are secured, or backed, by the pool of mortgage loans held by the securitization trust, which are recorded as mortgage loans held for investment
